UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7166


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAVE ANDRAE    TAYLOR,   a/k/a   Indian,   a/k/a   Nicholas,   a/k/a
Spike,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00145-REP-2)


Submitted:    November 29, 2012            Decided:   December 14, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se. Gurney Wingate Grant, II,
Robert E. Trono, Assistant United States Attorneys, Michael
Arlen   Jagels,  Special   Assistant United   States  Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dave Andrae Taylor appeals the district court’s order

denying      his   motion    under       18    U.S.C.     § 3582(c)(2)      (2006)   for

reduction of sentence.             We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district      court.            United    States      v.   Taylor,     No.

3:99-cr-00145-REP-2 (E.D. Va. June 29, 2012).                       We dispense with

oral    argument     because       the    facts    and     legal    contentions      are

adequately     presented      in    the       materials    before    this    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                               2